Citation Nr: 9933928	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-24 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for traumatic neuritis, 
first and second division, fifth cranial nerve, due to shell 
fragment wound and retained metallic foreign body at the 
intercranial floor of the right middle fossa, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and two of his daughter



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1942 to June 
1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDINGS OF FACT

The appellant has traumatic neuritis of the fifth 
intercranial nerve due to a shell fragment wound and retained 
metallic foreign body at the intercranial floor of the right 
middle fossa, which is manifested by decreased pain and 
temperature sensation over the first and second divisions of 
the fifth cranial nerve on the right side.  He also has 
chronic head pain that was described by the most recent 
neurological examiner as "somewhat more persistent and less 
remitting than it was when I saw him ten years ago, requiring 
medication but not in and of itself disabling him except for 
being uncomfortable."


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for traumatic neuritis, first and second division, fifth 
cranial nerve, due to shell fragment wound and retained 
metallic foreign body at the intercranial floor of the right 
middle fossa, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 8205 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from March 1942 to June 
1945.  While on a paratrooper mission over Holland in 
September 1944, he was shot down behind enemy lines, 
sustaining a flak wound to the right side of his head, in 
front of his ear, which knocked him unconscious.  The Dutch 
Underground recovered the appellant and hid him for 38 days, 
eventually returning him to the Allies.  The appellant was 
hospitalized and returned to duty in October 1944, but 
complained of severe headaches, head pressure, and 
nervousness.  Shrapnel apparently could not be removed from 
the cranium because of the possibility of destroying the 
appellant's right eye vision and the appellant complained of 
worsening headaches since the injury.  The appellant was 
discharged from service due to (1) "psychoneurosis, hysteria 
conversion, severe" and (2) shell fragment wound and 
retained metallic foreign body at the intercranial floor of 
the right middle fossa.  It was noted that there had been no 
relief from headache pain with drugs or medication.

Immediately post service the appellant returned to work for 
Caterpillar Tractor Works, but quit after 3 weeks.  He then 
worked for the Pabst Brewing Company for 1 month, before he 
again quit.  He then worked in a garage for 1 year, but quit 
and began working for Hiram Walker Distilleries, putting 
empty bottles on the line.

By a rating decision dated September 1947, service connection 
was established for psychoneurosis, mixed type, at the 50 
percent disability level and neuritis (due to shell fragment 
wound and retained metallic foreign body at the intercranial 
floor of the right middle fossa) at the 30 percent disability 
level.  The rating for neuritis was later reduced to 10 
percent.

On VA compensation and pension examination in November 1989, 
the appellant complained of loss of feeling with numbness 
over his right forehead and frontal region.  He also 
complained of pain over the right side of his head that 
occurred on an average of twice a month, lasting from minutes 
to hours.  The pain responded nicely to analgesics, such as, 
Tylenol.  He denied other neurological symptoms.  The 
appellant was alert, oriented, and cooperative with no 
communication deficit.  Cranial nerves II-XII revealed no 
sign of increased intercranial pressure or focal deficit, 
with the exception of decreased pain and temperature over the 
first and second divisions of the right fifth nerve, with 
some non-organic overlay.  The examiner indicated that the 
appellant reported that could feel a tuning fork vibrate over 
his left forehead but not over his right forehead, which was 
an anatomic impossibility.  The examiner stated that, 
nevertheless, there probably was some organic sensory loss 
remaining over his right fifth cranial nerve distribution.  
Motor examination was unremarkable.  The impression was 
"Neurologic deficit as described in the fifth cranial nerve 
on the right side with some non-organic overlay 
superimposed."  It was noted that the headaches were of 
uncertain etiology and that they may "well be related to 
cervical degenerative arthritis" in a person the appellant's 
age.
On VA neurological examination in March 1994, the appellant 
complained of low grade headaches, an occasional sudden 
electric shock sensation running across his forehead, and 
loss of feeling in the area of the right orbit and upper 
cheek.  Objectively, there were well-healed, non-tender scars 
on the right frontal and periorbital region.  Cranial nerves 
II-XII were unremarkable, except for significant loss of 
perception of pain and temperature in the second division of 
the first cranial nerve on the right.  The impression was 
residual sensory loss as described in the right side of the 
face and forehead.

In January 1997, the appellant requested an increased rating 
for service-connected conversion reaction disorder manifested 
by headaches, and neuritis.

In February 1998, a personal hearing was conducted.  The 
appellant testified that he had headaches lasting 3 to 4 days 
associated with his conversion reaction disorder.  Testimony 
was not given concerning traumatic neuritis.  He noted that 
his daughter cuts his hair because his head hurts too much to 
visit a barber shop.

In February 1998, VA treatment records for the period of 
January 1996 to February 1998 were received.  These records 
note the presence of headaches, unchanged, and anxiety, 
controlled.  In May 1996, a comprehensive psychological 
evaluation was conducted.  The impression was of post 
traumatic headaches, with some symptoms characteristic of 
cluster headaches, such as, sharp, stabbing pain, lasting 
about 30 minutes, absent any other typical symptoms.  
Headaches were noted to worsen with anxiety and exposure to 
noise.  He denied significant symptoms of depression and 
declined to participate in a Stress Management and Relaxation 
Clinic or the Pain Management Group.  In July and October 
1996, the appellant was seen for anxiety and depression.  The 
appellant reported that his headache medication was not 
helping, although he later conceded that it did provide some 
pain relief.  Compliance with medication was encouraged.  In 
October 1996, on neurological examination, the appellant 
complained of headaches.  Clinical findings reflect decreased 
sensation in the fifth cranial nerve distribution and a 
resting tremor.  The assessment was chronic headaches 
secondary to traumatic injury with fifth cranial nerve 
injury, and benign tremor.  In January and April 1997, the 
appellant was seen for complaints of anxiety and headaches.  
In December 1997, the appellant reported a decrease in 
headaches.

In November 1998, a video conference hearing was conducted 
before the undersigned.  The appellant and his wife testified 
that the appellant received all of his medical treatment 
through the VA.  They argued that increased ratings were 
warranted because of the years of headache pain and the fact 
that he has retained shrapnel in his brain.  The appellant's 
headaches reportedly last anywhere from a few minutes to 10 
hours.  Medication was reported to effectively relieve the 
headache pain temporarily.  It was noted that the appellant 
did not require any assistance with the activities of daily 
living from his wife or another person, but that he was not 
as active as he had once been.

In an April 1999 decision, the Board denied an increased 
rating for conversion reaction disorder, manifested by severe 
headaches, nervousness, and anxiety.  The issue of 
entitlement to an increased rating for traumatic neuritis was 
remanded to VARO for another VA neurological examination.

In May 1999, a VA neurological examination was conducted.  
The examiner noted that he had evaluated the appellant, age 
80, over a period of more than 10 years.  The appellant 
complained of a continuous, dull and steady pain over the 
right frontal region of his head.  The examiner indicated 
that the pain was now less intermittent than it was 10 years 
ago and that "[m]ixed in with this may be the effects of 
cervical degenerative arthritis which he is also known to 
have."  The examiner noted that he was "unaware of anyway 
of separating out these various causes of this right-sided 
headaches."  Loss of feeling on the right side of the head 
was noted to be unchanged over the years.  Medication 
provided partial relief.  Objectively, the appellant was 
alert, oriented and cooperative.  There was a resting tremor 
in the left hand, probably related to medication he is taking 
for emotional stability.  Cranial nerve examination revealed 
decreased pain and temperature sensation over the first and 
second divisions of the fifth cranial nerve on the right 
side.  No other neurological deficits were found.  The 
impression was:

Neurologically unchanged from ten years 
ago....This man has loss of sensation over 
the first two divisions of the fifth 
cranial nerves on the right side and has 
a chronic head pain which is somewhat 
more persistent and less remitting than 
it was when I saw him ten years ago, 
requiring medication but not in and of 
itself significantly disabling him except 
for being uncomfortable.

Analysis

The appellant has requested an increased rating for traumatic 
neuritis.  Since this condition was previously service 
connected and rated, and the appellant asserts that it has 
increased in severity, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. §§ 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities. VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent regulations provide that neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum rating equal to severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  Pursuant to 38 
C.F.R. § 4.124, neuralgia, cranial or peripheral, 
characterized by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. 38 C.F.R. § 4.124a.

The evaluation for fifth (trigeminal) cranial nerve paralysis 
is dependent upon the relative degree of sensory 
manifestation or motor loss.  A ten percent rating is 
warranted for moderate incomplete paralysis.  A 30 percent 
rating requires severe incomplete paralysis and 50 percent 
rating requires complete paralysis.  38 C.F.R. Part 4, Code 
8205.

The evidence of record demonstrates that the appellant has 
traumatic neuritis of the fifth intercranial nerve due to a 
shell fragment wound and retained metallic foreign body at 
the intercranial floor of the right middle fossa, which is 
manifested by decreased pain and temperature sensation over 
the first and second divisions of the fifth cranial nerve on 
the right side.  He also has chronic head pain that was 
described by the most recent neurological examiner as 
"somewhat more persistent and less remitting than it was 
when I saw him ten years ago, requiring medication but not in 
and of itself disabling him except for being uncomfortable."

Having considered the appellant's complaints and the medical 
evidence of record, the Board does not believe that they more 
closely approximate the criteria for severe incomplete 
paralysis and, therefore, a rating in excess of 10 percent is 
not warranted.  The medical evidence shows that the 
appellant's condition is essentially unchanged, except for 
headaches.  The appellant reported that his headache pain was 
less remitting than previously, and testified that this was 
the basis for his request for increased benefits.  However, 
because headaches are currently considered and rated as part 
of the appellant's conversion reaction disorder, this 
symptoms does not provide a basis for increase.  See 
38 C.F.R. § 4.14 (evaluation of the same manifestation under 
different diagnoses are to be avoided).  Furthermore, we note 
that headaches may be part of nonservice-connected cervical 
degenerative arthritis according the 1989 and 1999 VA 
neurological examination reports and that it is not possible 
to separate out those headaches (or part thereof) 
attributable to separate disorders, such as, conversion 
reaction disorder, traumatic neuritis, and cervical 
degenerative arthritis.

Accordingly, the Board finds that the criteria for an 
increased rating are not met.
We note that the provision of 38 C.F.R. § 3.102 is not for 
application in this case as there is not an approximate 
balance of the positive and negative evidence, which does not 
satisfactorily prove or disprove the claim, for the reasons 
discussed above.

Lastly, we observe that a separate rating for scars is not 
warranted as the evidence of records does not show tender or 
painful scars on objective demonstration (see Diagnostic Code 
7804) or disfigurement (see Diagnostic Code 7800).


ORDER

An increased rating is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals


 

